Citation Nr: 0200812	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code, for periods of enrollment prior to February 12, 
1997.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who is reported 
to have active service from September 1966 to July 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
while there is some indication in the record that the 
regional office (RO) also denied an application by the 
veteran's son for DEA benefits, the record does not reflect 
that this claim was adequately developed for current 
appellate consideration.


FINDINGS OF FACT

1.  The appellant was born in December 1975, and is the 
daughter of the veteran.

2.  On July 10, 1996, the RO received the appellant's 
original Department of Veterans Affairs (VA) Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.

3.  The appellant was notified of the denial of her July 10, 
1996, claim in August 1996, and the appellant did not appeal 
this decision.

4.  In a January 1998 rating decision, the veteran was 
awarded a permanent and total disability rating based on a 
service-connected disability effective June 30, 1994.

5.  On February 12, 1998, the RO received the appellant's 
second VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance.

6.  On February 12, 1998, the RO received verification of 
enrollment from Southern Illinois University at Edwardsville, 
certifying that the claimant had been enrolled from August 
21, 1995 to December 15, 1995, January 8, 1996 to May 3, 
1996, and from August 19, 1996 to December 13, 1996, and 
verification of appellant's enrollment at MacMurray College, 
certifying enrollment periods of January 6, 1997 to January 
25, 1997, and from January 30, 1997 to May 21, 1997.  

7.  On March 2, 1998, the RO received a certification of 
enrollment from Illinois College for the periods of August 
29, 1994 to December 21, 1994, and January 16, 1995 to May 
21, 1995.


CONCLUSION OF LAW

The requirements for retroactive payment of educational 
assistance benefits under Chapter 35 for periods of 
enrollment prior to February 12, 1997, have not been met. 38 
U.S.C.A. § 3512, 5113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
21.3021, 21.3030, 21.3041, 21.4131 (1998); 38 C.F.R. §§ 
21.3030, 21.3041, 21.4131 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that since this matter will ultimately 
be determined as a matter of law, further development under 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (VCAA) is unnecessary.  More 
specifically, the Board finds that the salient facts of 
record are not in dispute, and that therefore there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  While 
the Board also notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 33.102, 3.156(a), 
3.159, 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Similarly, as will be addressed more fully below, although 
there have been recent changes in the statutes and 
regulations applicable to the claim on appeal that have not 
been addressed by the RO, since these changes do not impact 
the disposition of the claim, remand for notice and further 
adjudication by the RO prior to appellate review by the Board 
is unnecessary.  

Finally, with respect to the regulations that are to govern 
the Board's duty to obtain evidence, the Board observes that 
these regulations are to govern circumstances wherein the 
Board requires clarification of the evidence, correction of a 
procedural defect, or some other action essential for a 
proper appellate decision.  Therefore, since the Board finds 
that there is no need for further clarification, correction 
or other essential action in this case, further delay in the 
Board's consideration of this case is unnecessary, and remand 
for consideration of these regulations prior to the Board's 
review of this matter is also not warranted.  

The claimant essentially contends that as her basic 
eligibility for Chapter 35 benefits was established effective 
June 30, 1994, she should receive retroactive Chapter 35 
benefits for verified periods of enrollment prior to the 
currently recognized date of February 12, 1997, and that 
entitlement should at least be authorized for the period of 
one year prior to her initial application for DEA benefits 
filed on July 10, 1996.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2001).  

The issue in this case is not whether the claimant is 
eligible for Chapter 35 benefits.  Rather, the issue that 
must be decided in this case is what is the proper commencing 
date for the award of Chapter 35 educational assistance 
benefits.

During the pendency of this appeal, effective June 3, 1999, 
substantive changes were made to the criteria for 
establishing commencing dates of an award of Chapter 35 
educational assistance benefits.  

Furthermore, the Veterans Benefits and Health Care 
Improvement Act of 2000, 38 U.S.C.A. § 5113 (West 1991 & 
Supp. 2001), was enacted in November 2000.  This law, among 
other things, amended 38 U.S.C.A. § 5113(b)(1) to provide the 
following:

(b)(1) When determining the effective date of an award under 
chapter 35 of this title for an individual described in 
paragraph (2) based on an original claim, the Secretary may 
consider the individual's application as having been filed on 
the eligibility date of the individual if that eligibility 
date is more than one year before the date of the initial 
rating decision.

(2) An individual referred to in paragraph (1) is an eligible 
person who-

(A) submits to the Secretary an original application for 
education assistance under chapter 35 of this title within 
one year of the date that the Secretary makes the rating 
decision;

(B) claims such educational assistance for pursuit of an 
approved program of education during a period preceding the 
one-year period ending on the date on which the application 
was received by the Secretary; and

(C) would have been entitled to such educational assistance 
for such course pursuit if the individual had submitted such 
an application on the individual's eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' means the date on which an 
individual becomes an eligible person.

(B) The term 'eligible person' has the meaning given that 
term under section 3501(a)(1) of this title under 
subparagraph A(i), A(ii), (B), or (D) of such section by 
reason of either (i) the service-connected death or (ii) 
service-connected total disability permanent in nature of the 
veteran from whom such eligibility is derived.

(C) The term 'initial rating decision' means with respect to 
an eligible person a decision made by the Secretary that 
establishes (i) service connection for such veteran's death 
or (ii) the existence of such veteran's service-connected 
total disability permanent in nature, as the case may be.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  38 C.F.R. § 
21.4131(a) (1998).

On July 10, 1996, the RO received the appellant's original VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance.

The appellant was notified of the denial of her July 10, 1996 
in August 1996, and the appellant did not appeal this 
decision.

In January 1998, the veteran was awarded permanent and total 
disability based on his service-connected disability 
effective June 30, 1994, and entitlement to Chapter 35 
Dependents' Educational Assistance was also awarded at that 
time.  

On February 12, 1998, the RO received the claimant's second 
Application for Survivors' and Dependents' Education 
Assistance.  On February 12, 1998, the RO also received 
verification of enrollment from Southern Illinois University 
at Edwardsville, certifying that the claimant had been 
enrolled from August 21, 1995 to December 15, 1995, January 
8, 1996 to May 3, 1996, and from August 19, 1996 to December 
13, 1996, and verification of appellant's enrollment at 
MacMurray College, certifying enrollment periods of January 
6, 1997 to January 25, 1997, and from January 30, 1997 to May 
21, 1997.  

On March 2, 1998, the RO received a certification of 
enrollment from Illinois College for the periods of August 
29, 1994 to December 21, 1994, and January 16, 1995 to May 
21, 1995.  In February and March 1998, she noted that Chapter 
35 benefits had just been established via appeal on January 
27, 1998, with benefits going back to June 30, 1994. 

By VA letter, dated in March 1998, the claimant was notified 
that she was not entitled to retroactive payment of 
educational assistance benefits for any time prior to 
February 12, 1997 in that education benefits could not be 
granted for a period earlier than one year before the date 
her enrollment certifications and application were received, 
February 12, 1998.  The claimant disagreed with the 
commencement date of the award of Chapter 35 benefits, and 
initiated this appeal.

As noted above, under the regulations in effect prior to June 
3, 1999, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was later.  38 C.F.R. § 21.4131 
(1998).  As the instant claim was received on February 12, 
1998, the earliest date that an award of educational 
assistance benefits could commence under the regulations in 
effect prior to June 3, 1999, is February 12, 1997.  This was 
the date one year prior to the date of receipt of the claim 
for benefits.  While the Board notes that the claimant had 
previously applied for such benefits in July 1996, that claim 
was denied by the RO in August 1996, and there is no 
indication in the record that the claimant appealed the RO's 
decision.

Under the regulations in effect after June 3, 1999, the Board 
initially finds that the eligibility provisions of 38 C.F.R. 
§ 21.3041 are applicable to this case as the claimant is a 
child of the veteran.  (The provisions of 38 C.F.R. § 21.3046 
pertain to eligibility of a veteran's spouse).  The 
provisions of 38 C.F.R. § 21.3041(b)(2)(ii) provide that an 
eligible child may have a beginning date later than that of 
the basic beginning date if the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18 but before the child reached age 26.  In this 
instance, the beginning date of eligibility will be the 
effective date of the rating or date of notification to the 
veteran, whichever is more advantageous to the eligible 
child.  38 C.F.R. § 21.3041(b)(2)(ii) (2001).  However, the 
Board notes that the revised provisions state that the 
commencing date of the award of educational assistance is the 
latest of: the beginning date of eligibility, the date one 
year before the date of the claim, or the date the school 
certifies.  38 C.F.R. § 21.4131(d) (2001).  (As there is 
apparently no dispute as to approval of the courses in 
question, the Board finds that the provision pertaining to 
approval of the course is not applicable in this instance.)  
According to 38 C.F.R. § 21.1029, the date of a claim is the 
date on which a valid claim or application for educational 
assistance is filed with the VA for the purposes of 
determining the commencing date of an award of that 
educational assistance.  Additionally, 38 C.F.R. § 21.1029 
defines a formal claim as when the claimant files with the VA 
and the claim is a claim for educational assistance.  See 38 
C.F.R. § 21.1029 (2001).

As the subject application for dependents' educational 
assistance and enrollment certifications were not received 
earlier than February 12, 1998, the proper commencing date 
for the claimant's award of Chapter 35 educational assistance 
benefits under the revised regulations would be February 12, 
1997, the date one year before the date of the claim, as that 
is the latest of the applicable dates.  See 38 C.F.R. § 
21.4131(d) (2001).  Therefore, it is clear that Chapter 35 
educational assistance benefits are not payable for any 
period prior to February 12, 1997 under either the old or 
revised regulations.  Thus, there is also no justification to 
remand the matter for further adjudication under the revised 
regulations as the changes do not provide any additional 
basis to justify entitlement to retroactive benefits in the 
claimant's case.  

In addition, as this is not the claimant's original 
application for education benefits (newly amended 38 U.S.C.A. 
§ 5113 is applicable to a described individual based on an 
original claim), the new statute of November 2000 is not for 
application.  While the Board acknowledges that the net 
result would seem inequitable in view of the fact that the 
claimant's original claim was denied on the basis that she 
was then ineligible as opposed to some other basis, the 
simple fact remains that she sought education benefits in 
July 1996 and did not appeal the denial of her original 
application.

The Board acknowledges the claimant's argument that she could 
not meet the requirements in this case, as the benefits did 
not exist until 1998, that she filed for Chapter 35 shortly 
after her father's award of permanent and total disability 
benefits, and that in retroactive cases, the one-year rule 
should not take effect until the benefits exist.  However, 
while the Board is sympathetic to the claimant's arguments, 
the Board notes that similar arguments were clearly rejected 
by the Court in Erspamer v. Brown, 9 Vet. App. 507, 509-510 
(1996).  In Erspamer, the Court found that the intent of that 
statute was clear on its face.  In that case, the appellant 
sought educational assistance under Chapter 35 for a law 
school education he had completed several years prior to the 
RO granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer argued that if not for the 
RO's delay in granting service connection for the cause of 
his father's death, that he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis for the Court to award educational 
assistance benefits many years after the period of 
eligibility, and to hold otherwise would conflict with the 
express intent of Chapter 35.  Id.  The Court in Erspamer 
remarked that Chapter 35 benefits were instituted to provide 
dependents educational opportunities which would otherwise be 
impeded or interrupted for reason of the disability or death 
of a parent from a disease incurred in service, and to ensure 
that such dependents are aided in obtaining the education 
status which they might have aspired to and obtained but for 
the disability or death of such parent.  Id. at 509.  
Likewise, in the instant case, there is nothing in the record 
to indicate that the claimant's education has been impeded or 
interrupted by any reliance upon any action of VA in regard 
to the veteran's claim for a total and permanent disability.

There is similarly no support for the proposition that the 
claimant should at least be awarded retroactive payments 
effective from one year prior to her original claim for 
benefits.  As was noted above, the original claim in July 
1996 was denied in August 1996, and the claimant did not 
appeal that denial.  Therefore, that decision became final.  
In addition, although the Board has considered whether any 
other document could constitute an informal claim for 
education benefits, such as the veteran's certification of 
school attendance submitted by the veteran in April 1996, the 
most recent changes still require an expressed desire to seek 
such benefits, and neither this document nor any other 
correspondence evidences the intent necessary to constitute 
an informal claim.  38 C.F.R. § 21.1029(d).

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  The Board notes that, 
ultimately, the act of filing a claim rests with the 
claimant.  The Court has clearly established that a claim 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).

Under governing law, there is no basis on which to grant the 
claimant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for retroactive payment of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for periods of enrollment prior to February 12, 1997, 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

